[Cite as Reddy v. Hogan, 2014-Ohio-1649.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Lynda Reddy,                                      :

                Plaintiff-Appellant,              :
                                                                  No. 13AP-910
v.                                                :           (M.C. No. 2012CVE-35982)

Kevin F. Hogan et al.,                            :           (REGULAR CALENDAR)

                Defendants-Appellees.             :




                                            D E C I S I O N

                                     Rendered on April 17, 2014



                Lynda Reddy, pro se.

                Caborn & Butauski Co., LPA, and Joseph A. Butauski, for
                appellees.

                      APPEAL from the Franklin County Municipal Court

O'GRADY, J.

        {¶ 1} Plaintiff-appellant, Lynda Reddy, appeals from a judgment of the Franklin
County Municipal Court denying her claims of negligence and battery stemming from an
auto accident and its aftermath. For the reasons that follow, we affirm.
I. FACTUAL AND PROCEDURAL BACKGROUND
        {¶ 2} On September 21, 2012, Reddy filed a complaint naming Kevin F. Hogan,
Janice Hogan, and Kevin Hogan, Jr. as defendants. Reddy alleged, on July 19, 2012, she
was involved in car accident caused by Kevin Hogan, Jr.'s negligence. She also alleged
Kevin Hogan, Jr. pushed her with his body after the accident.
        {¶ 3} On October 6, 2012, a person named Jennifer Hogan signed for the
complaint and summons sent via certified mail to each of the three named defendants.
No. 13AP-910                                                                                              2


On November 5, 2012, an answer was filed on behalf of Kevin Hogan, Jr. and Janice
Hogan, who alleged, in part, that Reddy misnamed them in the complaint. This answer
was actually filed by Kevin F. Hogan and Jennifer Hogan (the "Hogans") who claim no
Janice Hogan or Kevin Hogan, Jr. exist. (See Appellee's brief, 2, 11.) Instead, they claim
Kevin F. Hogan drove the vehicle involved in the accident with Reddy, and Jennifer
Hogan is his wife.
        {¶ 4} Reddy filed a motion for default judgment arguing none of the named
defendants filed an answer. The Hogans filed a memorandum contra, pointing to the
answer they had filed. Reddy filed a response, which the Hogans interpreted as an effort
to obtain default judgment based on the fact no answer was filed in the name of "Kevin F.
Hogan." The Hogans argued the complaint they received did not list "Kevin F. Hogan" as
a defendant, which is why no answer was filed in that name.
        {¶ 5} The matter proceeded to a court trial. The trial court issued a decision and
judgment entry on October 23, 2013 finding Kevin F. Hogan was the driver involved in
the accident with Reddy on July 19, 2012. The court found Reddy failed to prove Kevin F.
Hogan caused the accident or engaged in physical contact with her after the accident.
Although Reddy claimed the Kevin F. Hogan in the courtroom was not the driver of the
vehicle that hit her, the court found Kevin F. Hogan's testimony to the contrary credible.
The court rendered a judgment against Reddy and dismissed her complaint.
II. ASSIGNMENTS OF ERROR
        {¶ 6} Reddy appeals and assigns two errors for our review:1
                ASSIGNMENT OF ERROR ONE

                WHEN THE HONORABLE JUDGE MARK HUMMER
                LACKED ACKNOWLEDGMENT OF THIS PLAINTIFF
                REQUEST FOR A JURY TRIAL, HIS INCONSISENTANCE
                THROUGHOUT THE ENTIRE TRIAL OF HOLDING COURT
                FROM ROOM TO ROOM. DOING SO HIS ACKNOWLEDGE
                OF THIS PLAINTIFF FILED HER MOTION OF DEFAULT
                ON THESE DEFENDANT, AND THIS PLAINTIFF HAD

1 We have taken the assignments of error from Reddy's table of contents which appears on pages 20-21 of

her appellate brief. The assigned errors on page 20 closely match the assignments of error identified in her
arguments on pages 7 and 8 of the brief. We note Reddy also titled page 23 of her brief as "ASSIGNMENT
OF ERRORS" and then wrote paragraphs labeled A through G. We will treat these statements as arguments
instead of assignments of error.
No. 13AP-910                                                                            3


                ONLY RECEIVE AN ANSWER FROM TWO OF THE
                DEFENDANTS LISTED IN THE FORMAL COMPLAINT. HIS
                ACTIONS DETRIMENT OF THE APPELLANT TO A FAIR
                TRIAL AND EFFECTIVELY VIOLATED CONSTITUTIONAL
                RIGHTS OF A FAIR TRIAL.

                ASSIGNMENT OF ERROR TWO

                DUE PROCESS OF ALL PARTIES APPEARING BEFORE
                THESE COURTS, AND ANSWERING THE COMPLAINT
                THAT WAS SUBMITTED TO EACH DEFENDANT UNDER
                THE OHIO CIVIL RULES AND PROCEDURES. THIS
                PLAINTIFF WAS DEPRIVED OF DUE PROCESS
                THROUGHOUT HER TRIAL ENTIRELY. THE ONLY
                DEFENDANT THAT APPEAR WAS KEVIN F. HOGAN.
                WHEN IN FACT THIS PLAINTIFF LISTED THREE
                DEFENDANTS IN HER COMPLAINT. THESE COURTS
                DEPRIVED THIS PLAINTIFF THE RIGHTS TO CROSS
                EXAMINE THE DEFENDANTS IN A CIVIL MATTER.

(Sic passim.)
III. DISCUSSION
      {¶ 7} Under her first assignment of error, Reddy appears to contend the trial
court erred by denying her a jury trial and her motion for default judgment.
      {¶ 8} First, Reddy complains she did not receive a jury trial. However, the trial
court issued an entry on September 30, 2013, indicating Reddy could have had a jury trial
but elected to proceed with a court trial. Reddy offers no evidence in the record to
contradict this statement. Therefore, we reject her argument.
      {¶ 9} Next, Reddy suggests the trial court erred when it implicitly denied her
motion for default judgment against all three named defendants because no answer was
filed in the name of Kevin F. Hogan. "Under Civ.R. 55(A), when a party against whom
judgment is sought fails to plead or otherwise defend, the opposing party may apply to the
court for a default judgment." Lopez v. Quezada, 10th Dist. No. 13AP-389, 2014-Ohio-
367, ¶ 11. We review a trial court's decision to grant or deny a motion for default
judgment for abuse of discretion. Id., citing Bank of Am., N.A. v. Malone, 10th Dist. No.
11AP-860, 2012-Ohio-3585, ¶ 18. The phrase "abuse of discretion" implies the court's
No. 13AP-910                                                                                  4


attitude is arbitrary, unreasonable or unconscionable. Blakemore v. Blakemore, 5 Ohio
St.3d 217, 219 (1983).
       {¶ 10} "A default judgment is proper against an unresponsive defendant ' "as
liability has been admitted or 'confessed' by the omission of statements refuting the
plaintiff's claims." ' " Lopez at ¶ 12, quoting Ohio Valley Radiology Assoc., Inc. v. Ohio
Valley Hosp. Assn., 28 Ohio St.3d 118, 121 (1986), quoting Reese v. Proppe, 3 Ohio
App.3d 103, 105 (8th Dist.1981). "Civ.R. 55 is logically consistent with Civ.R. 8(D), which
provides that '[a]verments in a pleading to which a responsive pleading is required, other
than those as to the amount of damage, are admitted when not denied in the responsive
pleading.' " Id., citing Ohio Valley Radiology at 121. "An admission to a factual allegation
in a pleading is equivalent to proof of the fact admitted, so the plaintiff does not have to
prove that allegation with evidence." Id., citing Burdge v. On Guard Security Servs.,
Inc., 1st Dist. No. C-050522, 2006-Ohio-2092, ¶ 7. "Consequently, when a defendant fails
to contest the factual allegations raised in the complaint, default judgment is appropriate
because the defendant has admitted to the facts that establish the plaintiff's claims." Id.
       {¶ 11} Reddy is incorrect that the absence of an answer filed in the name of
Kevin F. Hogan entitles her to default judgment against all three defendants named in her
complaint. Additionally, while an answer was never explicitly filed in the name of
"Kevin F. Hogan," it appears Kevin F. Hogan in fact filed an answer and other documents
in these proceedings under the name of Kevin Hogan, Jr., believing Reddy misnamed him
in the complaint. In any event, the complaint Reddy filed names "Kevin F. Hogan" as a
defendant but does not state a cause of action against him. The complaint only states a
cause of action against Kevin Hogan, Jr. Thus, Kevin F. Hogan's failure to answer the
complaint in his own name resulted in an admission of nothing and did not entitle Reddy
to a default judgment. Therefore, the trial court did not abuse its discretion by denying
Reddy's motion for default judgment.
       {¶ 12} Accordingly, we overrule the first assignment of error.
       {¶ 13} Under her second assignment of error, Reddy contends the trial court
denied her the right to cross-examine Kevin Hogan, Jr. and Janice Hogan. Additionally,
based on the nature of the arguments in her brief, she appears to challenge the trial
court's judgment as being against the manifest weight of the evidence.
No. 13AP-910                                                                                    5


       {¶ 14} Reddy contends the trial court violated her due process rights because Kevin
Hogan, Jr. and Janice Hogan did not appear at trial and she could not cross-examine
them. Even if a Kevin Hogan, Jr. and Janice Hogan with a connection to the accident at
issue exist, it is the not the trial court's responsibility to track them down for appellant.
       {¶ 15} In addition, Reddy appears to make a manifest weight of the evidence
argument. Reddy believes she proved the Kevin F. Hogan who appeared at trial was not
the driver of the vehicle involved in the accident with her. She also appears to argue that
she proved Kevin Hogan, Jr. negligently caused the accident and pushed her afterwards
and that she proved resulting damages. She challenges the credibility of Kevin F. Hogan
and the officer who responded to the scene of the accident.
       {¶ 16} However, Reddy failed to file a transcript of the trial court proceedings.
"The duty to provide a transcript for appellate review is on the appellant, who has the
burden of showing error by referencing matters in the record." McAdams v. B&D
Concrete Footers, Inc., 10th Dist. No. 12AP-1088, 2013-Ohio-2456, ¶ 5, citing Whiteside
v. Madison Corr. Inst., 10th Dist. No. 04AP-401, 2005-Ohio-1844, ¶ 11, citing Knapp v.
Edwards Laboratories, 61 Ohio St.2d 197, 199 (1980). Without a transcript, we cannot
determine what evidence and testimony is or is not included in the record. Id. " When
portions of the transcript necessary for the resolution of assigned errors are omitted from
the record, an appellate court has nothing to pass upon, and, consequently, as to those
assigned errors, the reviewing court must presume the validity of the trial court
proceedings and affirm." Id., citing Knapp at 199. Because Reddy did not file a transcript
of the trial court proceedings, we presume the validity of those proceedings and reject her
manifest weight argument.
       {¶ 17} Finally, Reddy complains the trial court did not hold Kevin F. Hogan
accountable for a violation of a vehicle registration law or Jennifer Hogan accountable for
opening mail that did not belong to her. Even if Reddy properly assigned these issues as
error, which she did not, she is not entitled to appellate relief because criminal
proceedings were not initiated against Kevin F. Hogan and Jennifer Hogan.
       {¶ 18} Accordingly, we overrule the second assignment of error.
No. 13AP-910                                                                   6


IV. CONCLUSION
      {¶ 19} Having overruled appellant's two assignments of error, we affirm the
judgment of the Franklin County Municipal Court.
                                                              Judgment affirmed.

                         KLATT and DORRIAN, JJ., concur.